Citation Nr: 0600670	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for asbestosis.

2. Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel
INTRODUCTION

The veteran served on active duty from July 1947 to May 1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the Jackson, 
Mississippi, Department of Veterans' Affairs (VA), Regional 
Office (RO).  

In October 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge. A transcript of the hearing is in 
the claims folder.  

In March 2004, the Board remanded the case for further 
procedural and evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Asbestosis is not currently shown. 

2. A stomach disorder, including gastroesopheal reflux 
disease and dyspepsia, is unrelated to an injury or a disease 
of service origin. 


CONCLUSIONS OF LAW

1. Asbestosis was not incurred in or aggravated service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2005); 
38 U.S.C.A. § 3.303 (2005).

2. A stomach disorder, including gastroesopheal reflux 
disease and dyspepsia, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

A review of the record shows the RO provided the veteran with 
pre-adjudication VCAA notice by letter, dated in June 2001, 
to the extent that the veteran was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  The veteran was also notified that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records 
on his behalf.  

In the June2002 statement of the case, the RO notified the 
veteran of 38 C.F.R. § 3.159 with the provision that the 
claimant provide any evidence in his possession that 
pertained to a claim.  To the extent that the 38 C.F.R. 
§ 3.159 notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the AOJ described above cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument, which he 
did, and evidence, and to address the issues at a hearing, 
which he did too.  For these reasons, the veteran has not 
been prejudiced by timing of the 38 C.F.R. § 31.59 notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Laws and Regulations

Service connection may be granted for a disability the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

1. Asbestosis
Factual Background

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
history, or finding of a respiratory abnormality.  Chest X-
rays, when reported to include on separation examination, 
were negative.  

After service, in May 2001, a private physician reported that 
a chest X-ray was consistent with asbestosis provided that 
the veteran's history and the period of latency were 
appropriate. 

VA records disclose that in April 2002 the veteran was seen 
for a complaint of shortness of breath for 20 years.  History 
included service in the Navy as a deck hand and shortness of 
breath that started 30 years later.  A CT scan revealed no 
evidence of interstitial lung disease.  The impression was no 
radiologic evidence to suggest asbestos related lung disease.  

On VA pulmonary examination in May 2002, the veteran stated 
that he has had shortness of breath for more than 20 years, 
which worsened in 1992, at which time he had surgery for 
mitral valve stenosis.  A chest X-ray revealed no evidence of 
significant interstitial disease.  The examiner commented 
that there was no evidence of pulmonary asbestosis on 
examination or signs such as plaques by X-ray indicative of 
significant asbestos exposure.  The diagnosis was no evidence 
of pulmonary asbestosis.

In October 2003, the veteran testified that as a seaman he 
was responsible for painting and cleaning the vessel he had 
served on.  While he stated that he had never been in the 
engine room, he had been on every other part of the ship, 
where he was exposed to asbestos.  

In July 2004, the Naval Environmental Health Agency reported 
that it had no information on asbestos exposure for the 
veteran's ship. 

On VA examination in May 2004, the veteran was evaluated for 
possible asbestosis.  According to the veteran, he as a deck 
hand in the Navy, when he was exposed to asbestos.  A chest 
X-ray and a high-resolution CT scan revealed normal appearing 
lung parenchyma without evidence of interstitial fibrosis, 
pleural plaques, or pleural thickening.  The examiner 
reported that there was no evidence of asbestosis by physical 
examination, imaging studies, pulmonary function testing, or 
CT scan.  The examiner then concluded that there was no 
clinical, physiologic or radiologic evidence of asbestosis or 
asbestos-related chest disease by examination.

VA records, covering the period between 1995 and 2005, 
including reports of private hospitalizations, do not 
document asbestosis. 

Analysis 

The service medical records do not document a lung problem.  
After service, there is no medical evidence of current 
asbestosis.  As for the veteran's statements and testimony 
about exposure to asbestos, in the absence of medical 
evidence of current asbestosis, there is no valid claim for 
service connection as service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303.  The Court has held that a condition or 
injury occurred in service alone is not enough, and that 
there must be a current disability resulting from that 
condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

As for the private physician's report in 2001 that a chest X-
ray was consistent with asbestosis, subsequent diagnostic 
testing by VA in 2002 and 2004, including a high-resolution 
CT scan, as well as X-ray studies and pulmonary function 
testing, revealed no evidence of asbestosis. 

As the Board may consider only independent medical evidence 
to support its findings, and as the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

2. Stomach Disorder

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
history, or finding of a gastrointestinal or stomach 
abnormality.  

After service, on VA examination in May 2002, the veteran 
stated that he joined the Navy at the age of 17, and he 
started to have stomach problems at age 20.  He also stated 
that he was constantly seasick with nausea and vomiting, and 
he had been on medication for heartburn since 1993 or 1994.  
He denied having had any heartburn in service.  The examiner 
reported that the veteran had been treated for 
gastroesophageal reflux disease since 1993 and for gastritis 
in 1997, both of which began after service.

In October 2003, the veteran testified that when he went to 
sea he was sick all the time with nausea and vomiting.  

On VA examination in June 2004, the veteran stated that he 
was seasick all the time when he was in the Navy, and that he 
experienced dyspepsia and nausea since then. The examiner 
reported that the veteran had a long history of chronic 
dyspepsia with nausea and vomiting consistent with non-
ulcerative dyspepsia.  The examiner concluded that it was 
very difficult to make a correlation between the current 
symptoms and chronic stomach upset, which the veteran 
described as having started in service, as there was no 
documentation or evaluation of symptoms during service or 
immediately after discharge.  The examiner expressed the 
opinion that it was nearly impossible to make a judgment 
regarding whether there was an association or not between the 
veteran's service and the current symptoms, which were 
diagnosed as gastroesophageal reflux disease and dyspepsia. 

Analysis

The service medical records contain no complaint, finding, or 
history of stomach symptoms.  As the service medical records 
fail to establish the presence of a permanent stomach 
disorder, then a showing of continuity of symptomatology 
after service is required to support the claim.  After 
service, a stomach disorder was first documented by history 
in1993, more than 40 years after service, and later 
clinically in 1997.  The period without documented symptoms 
from 1950 to the 1990s is probative evidence against 
continuity of symptomatology.

To the extent that the veteran relates his current stomach 
symptoms to service, where, as here, the determinative issue 
involves a question of a medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a layperson is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements and 
testimony to the extent that he associates his current 
stomach symptoms to service does not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service connection for a stomach 
disorder, including gastroesopheal reflux disease and 
dyspepsia, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

(The ORDER follows on the next page.). 


ORDER

Service connection for asbestosis is denied.

Service connection for a stomach disorder is denied.




____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


